Citation Nr: 1019480	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including as due to herbicide and/or 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 
1983.  He died in October 2006, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision, which denied 
the appellant's claim.  

In April 2010, the appellant testified in a video conference 
hearing before the undersigned.  A transcript of the 
proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Certificate of Death shows that he died while 
as an inpatient at St. John's Hospital in Tulsa, Oklahoma.  
While various records from St. John's Hospital has been 
associated with the claims folder, the Veteran's terminal 
records from the facility have not been obtained.  Because VA 
is on notice that there are records that may be applicable to 
the appellant's claim and because these records may be of use 
in deciding the claim, these records are relevant and must be 
obtained and associated with the claims file.  38 C.F.R. § 
3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).
Accordingly, the case is REMANDED for the following action:

1.	 With any necessary assistance from the 
appellant, obtain the Veteran's 
terminal records from St. John's 
Hospital in Tulsa, Oklahoma.  All 
attempts to obtain these records must 
be documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the appellant 
and (a) identify the specific records 
it is unable to obtain; (b) briefly 
explain the efforts that it made to 
obtain those records; (c) describe any 
further action to be taken with respect 
to the claim; and (d) notify the 
appellant that she is ultimately 
responsible for providing the evidence.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. 
§ 3.159(e)(1) (2009)

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim.  If action remains adverse to 
her, provide her  and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


